Citation Nr: 1024942	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  00-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for plantar warts of the 
right foot. 

2.  Entitlement to basic eligibility for nonservice-connected 
disability pension benefits. 

3.  Entitlement to a rating in excess of 60 percent for herniated 
disc L5-S1 with mild herniated discs L4-5 and L3-4, including 
bilateral sciatica symptoms. 

4.  Entitlement to an effective date earlier than August 29, 2000 
for the grant of a 60 percent rating for herniated disc L5-S1 
with mild herniated discs L4-5 and L3-4, including bilateral 
sciatica symptoms.

5.  Entitlement to an effective date earlier than August 29, 2000 
for the award of a total rating due to unemployability caused by 
service-connected disability (TDIU). 




REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on periods of active duty in the Army from 
September 1988 to May 1988, from April 1989 to October 1990, and 
from January 1991 to February 1991.  Service personnel records 
also indicate that the Veteran had service in the United States 
Army Reserve (USAR).  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In August 2001 and February 2005 the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

There is some question in this case as to whether the Board has 
jurisdiction to decide claims for entitlement to service 
connection for a left leg condition and entitlement to an earlier 
effective date for the assignment of a 60 percent rating for a 
service-connected lumbar back disability.  In a June 2008 
statement of the case (SOC) the RO found that the Veteran's 
substantive appeals with respect to these claims were not 
adequate as they did not set out specific arguments relating to 
errors of fact or law made by the RO.  For the reasons discussed 
below, the Board has determined that VA has waived the 
requirement of a substantive appeal with respect to the claim for 
an earlier effective date for the assignment of a 60 percent 
rating for a service-connected lumbar back disability.  However, 
the requirement of a valid substantive appeal has not been waived 
for the claim of service connection for a left leg condition, 
hence, that issue is not currently before the Board.  

In February 2003, the RO granted an increased rating of 60 
percent for the Veteran's herniated disc L5-S1 with mild 
herniated discs L4-5 and L3-4 with bilateral sciatica symptoms, 
effective August 29, 2000.  The Veteran disagreed with the 
assigned effective date in March 2003, and an SOC was issued in 
February 2005.  The Veteran's substantive appeal was received in 
April 2005 and argued that the RO did not consider all the 
evidence of record and did not apply the correct legal standards.  

In April 2006, the RO denied entitlement to service connection 
for a left leg disability.  The Veteran filed a notice of 
disagreement (NOD) in July 2006 with the denial of his claim, and 
a SOC was issued in March 2007.  The Veteran's substantive appeal 
was received in April 2007.  In statements identical to those of 
the April 2005 substantive appeal, the Veteran argued that the RO 
did not consider all the evidence of record and did not follow 
the correct legal standard in denying service connection for the 
a left leg disability.   

The RO returned the April 2005 and April 2007 substantive appeals 
to the Veteran in October 2007 and requested that he specify the 
evidence that was not considered and the legal standards that 
were not followed.  Although a letter was received from the 
Veteran's attorney in November 2007, it did not address the 
question of whether the submitted substantive appeals were 
adequate.  As the RO did not receive a response to its October 
2007 request for information, in February 2008, it informed the 
Veteran that his appeals had not been perfected.  The Veteran 
filed a NOD to this administrative decision in March 2008, and an 
SOC was issued in June 2008.  

In Percy v. Shinseki, 23 Vet.App. 37 (2009) the Court of Appeals 
for Veterans Claims (Court) held that VA may waive any issue of 
timeliness in the filing of the substantive appeal, either 
explicitly or implicitly, and is not required to close an appeal 
for failure to file a timely substantive appeal.  With respect to 
the Veteran's claim for an earlier effective date, despite the 
issuance of the June 2008 SOC finding that the April 2005 
substantive appeal was not adequate, the RO adjudicated this 
issue in a January 2010 supplemental statement of the case (SSOC) 
and certified the issue to the Board in April 2010.  Therefore, 
the RO took actions to indicate to the Veteran that the issues 
were still on appeal, and it took no steps to close the appeal.  
Accordingly, with respect to the claim for an earlier effective 
date for the assignment of a 60 percent rating for the service-
connected low back condition, the requirement that there be an 
unambiguous substantive appeal is deemed waived.   See Percy, 23 
Vet. App. at 41-42.

In contrast, the requirement of a substantive appeal is not 
waived for the claim of entitlement to service connection for a 
left leg condition.  The RO took no actions that would indicate 
the claim was still on appeal; following the June 2008 SOC the 
claim was not certified to the Board and no additional procedural 
or developmental steps were taken.  In addition, neither the 
Veteran nor his representative have submitted additional evidence 
or argument pertaining to this claim.  Therefore, the issue of 
entitlement to service connection for a left leg condition is not 
before the Board. 

In a March 2008 rating decision, the Veteran was granted service 
connection for plantar warts of the left foot based on the 
results of a January 2008 VA examination.  Although the January 
2008 VA examiner provided an opinion that the Veteran's plantar 
warts had been aggravated by active duty service, the opinion was 
limited to discussion of the plantar warts of the right foot.  
Similarly, service records documenting treatment of plantar warts 
only contain findings pertaining to the Veteran's right foot.  
The Board therefore refers the issue of whether there was 
clear and unmistakable error (CUE) in the March 2008 
rating decision that granted entitlement to service 
connection for plantar warts of the left foot to the RO 
for the appropriate action. 


FINDINGS OF FACT

1.  Plantar warts of the right foot were noted on the Veteran's 
examination for entrance into service in March 1989 and competent 
medical evidence establishes an increase in severity during 
active duty service.

2.  The Veteran's claim for nonservice-connected pension was 
received in March 2002 at which time the Veteran was already in 
receipt of TDIU benefits. 

3.  Throughout the claims period, the Veteran's herniated disc at 
L5-S1 with mild herniated discs at L4-L5 and L3-L4 with bilateral 
sciatica symptoms has manifested pronounced intervertebral disc 
disease with persistent symptoms, radiculopathy of the bilateral 
lower extremities, and little intermittent relief; forward 
flexion is limited to 30 degrees with a combined range of motion 
of 100 degrees, no ankylosis, and moderately severe incomplete 
paralysis of the bilateral sciatic nerves.

4.  The Veteran's herniated disc at L5-S1 with mild herniated 
discs at L4-L5 and L3-L4 with bilateral sciatica symptoms was 
assigned a 60 percent disability rating effective August 29, 
2000, the date the claim for an increased rating was received; it 
is not factually ascertainable that the increase in disability 
occurred within the year prior to August 29, 2000.  

5.  The Veteran submitted a formal claim for entitlement to TDIU 
on August 29, 2000 and it is factually ascertainable that he met 
the criteria for a grant of TDIU on December 11, 2002.  


CONCLUSIONS OF LAW

1.  Plantar warts of the right foot were aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2009).

2.  The criteria for an award of nonservice-connected pension 
have not been met.  38 U.S.C.A. §§ 1521, 1523(b), 5110; 38 C.F.R. 
§§ 3.3(a)(3), 3.151(a), 3.400.

3.  The criteria for rating in excess of 60 percent for a 
herniated disc at L5-S1 with  mild herniated discs at L4-L5 and 
L3-L4 with bilateral sciatica symptoms have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5237-5243, 8510 (2009).

4.  The criteria for an effective date prior to August 29, 2000 
for the grant of a 60 percent rating for a herniated disc at L5-
S1 with mild herniated discs at L4-L5 and L3-L4 with bilateral 
sciatica symptoms have not been met.  38 U.S.C.A. §§ 5110, 7105; 
38 C.F.R. §§ 3.105(a), 3.400.

5.  The criteria for an effective date earlier than August 29, 
2000 for the award of TDIU have not been met.  38 U.S.C.A. § 5110 
; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for 
plantar warts of the right foot as they were aggravated during 
active duty service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records from the Veteran's second period of 
active duty service show that asymptomatic plantar warts were 
noted on the March 1989 enlistment examination.  The Veteran 
underwent treatment for painful right foot plantar warts several 
times during this period of service beginning in July 1989.  
While plantar warts were not recorded on the August 1990 
separation examination, they were noted on the associated medical 
history form.   As plantar warts were noted on the examination 
for entrance into service, the presumption of soundness, 
providing that a veteran is presumed to be in sound condition 
when enrolled for service, is not for application.  38 U.S.C.A. 
§ 1111.  

Therefore, the central question in this case is whether the 
Veteran's preexisting right foot plantar warts were aggravated 
during service.  Generally, a preexisting injury or disease will 
be considered to have been aggravated by active service where 
there was an increase in disability during such service, unless 
there is a specific finding that the increase in disability was 
due to the natural progress of the disease; however, aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

As noted above, the Veteran's plantar warts were described as 
asymptomatic during the March 1990 enlistment examination.  
However, during service he was treated on multiple occasions for 
painful right plantar warts that affected his walking and weight-
bearing.  In addition, upon VA examination in January 2008, the 
Veteran was diagnosed with multiple calluses of the plantar right 
foot and plantar warts.  The VA examiner opined that the right 
foot plantar warts were aggravated during the Veteran's active 
duty service based on the contents of the service records.  The 
record therefore establishes that a current disability pre-
existed service and was aggravated therein.  Service connection 
is accordingly warranted for the Veteran's plantar warts of the 
right foot.  


Nonservice-Connected Pension Claim

In March 2002 the Veteran submitted a VA Form 21-527, Income-Net 
Worth and Employment Statement, that was interpreted by the RO as 
a claim for nonservice-connected pension.  The February 2003 
rating decision on appeal found that the claim for nonservice-
connected pension was moot as the Veteran had already been 
granted entitlement to TDIU.  

Pension is provided for a veteran with honorable active military 
service of 90 days or more during a period of war (or discharge 
or release from service during a period of war for a service-
connected disability) who is permanently and totally disabled 
from nonservice-connected disability not the result of willful 
misconduct and who meets certain annual income limitation 
requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

In March 2002, when his claim for nonservice-connected pension 
was received by VA, the Veteran had been in receipt of TDIU 
compensation for two years.  Where a veteran, by virtue of 38 
U.S.C.A. § 1523(a), is found to be entitled to a pension and is 
entitled to compensation for a service-connected disability, the 
Secretary shall pay such veteran the greater benefit.  38 
U.S.C.A. § 1523(b), 38 C.F.R. § 3.151(a).  As the Veteran is 
already in receipt of the greater benefit, i.e. TDIU 
compensation, entitlement to nonservice-connected pension must be 
denied.  

The Veteran's representative argues that entitlement to 
nonservice-connected pension is possible for the period prior to 
August 29, 2000 as the Veteran was not in receipt of TDIU 
compensation.  Applicable regulations provide that the effective 
date for a claim for disability pension received on or after 
October 1, 1984 is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(1)(ii).  As the Veteran's claim for 
pension was received in March 2002, the effective date of any 
award of pension would be after August 29, 2000.  Therefore, the 
Veteran would still be in receipt of the greater TDIU benefit and 
entitlement to nonservice-connected pension is not possible. 


Increased Rating Claim

Service connection for a marked herniated disc at L5-S1 with mild 
herniated discs at L4-L5 and L3-L4 was granted in a November 1991 
rating decision with an initial 10 percent evaluation assigned, 
effective October 20, 1990.  The August 2000 rating decision on 
appeal denied entitlement to TDIU, and the Board, in its August 
2001 remand, determined that the August 2000 rating decision also 
implicitly denied entitlement to an increased rating for the 
service-connected back disability.  The current 60 percent 
evaluation for the Veteran's back condition was assigned in a 
February 2003 rating decision, effective August 29, 2000.  This 
rating decision also recharacterized the service-connected 
disability as a herniated disc at L5-S1 with mild herniated discs 
at L4-L5 and L3-L4 with bilateral sciatica symptoms.  The Veteran 
contends that a higher rating is warranted. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

VA changed the rating criteria for spinal disabilities during the 
course of this appeal.  A new law or regulation applies, if at 
all, only to the period beginning with the effective date of the 
new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  However, when a regulation changes and the former 
version is more favorable, VA can apply the earlier version of 
the regulation for the period prior to, and after, the effective 
date of the change.  Id.  Therefore, the Board will consider the 
Veteran's claim under both the current and former versions of the 
criteria for rating the spine.  The RO has provided the revised 
criteria to the Veteran and the claim was readjudicated with 
consideration of the revised criteria in a March 2008 SSOC.

The Veteran's service-connected lumbar spine disability is 
currently rated as 60 percent disabling under Diagnostic Code 
5293 (2002) for intervertebral disc syndrome.  A 60 percent 
rating is assigned for pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.73, 
Diagnostic Code 5293 (2002).  This is the maximum rating possible 
under this diagnostic code and takes into consideration both 
orthopedic and neurological impairment resulting from the 
Veteran's spinal disability.  

While the former rating criteria also provide for an increased 
100 percent rating under Diagnostic Codes 5286 and 5289 for 
unfavorable ankylosis, the evidence of record does not establish 
the presence of lumbar ankylosis at any time during the claims 
period.  Upon VA examinations in December 2002, February 2006, 
January 2008, and while receiving treatment at the Montgomery VA 
Medical Center (VAMC) the Veteran has consistently demonstrated 
some useful motion of the spine.  In addition, the January 2008 
VA examiner specifically found that there was no ankylosis of the 
spine.  

Furthermore, the Board notes that in evaluating musculoskeletal 
disabilities, VA may grant a higher rating in cases in which 
functional loss due to pain, weakened movement, excess 
fatigability, or incoordination is demonstrated, and those 
factors were not considered in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  However, where a musculoskeletal 
disability is currently evaluated at the highest rating available 
based upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the Veteran is 
already rated at the maximum rating possible based upon 
limitation of motion, the analysis required by DeLuca, supra, 
cannot be used to assign a higher scheduler rating under 
Diagnostic Codes 5286 and 5289.

Under the current criteria, back disabilities are evaluated under 
the general rating formula for diseases and injuries of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2009).  
Intervertebral disc syndrome is evaluated under the general 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  The current criteria also provide that objective 
neurological abnormalities associated with spinal disabilities 
are rated separately under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243, Note (1).  

Diagnostic Code 5243 pertaining to intervertebral disc syndrome 
under the current criteria provides for a maximum rating of 60 
percent for incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.  As the Veteran is 
already in receipt of a 60 percent evaluation under Diagnostic 
Code 5293 (2002), an increased rating is not possible under 
Diagnostic Code 5243 (2009). 

The current criteria for rating the spine provide for separate 
ratings for orthopedic and neurological impairment, thus the 
Board must determine whether the Veteran is entitled to a rating 
in excess of 60 percent if the manifestations of his disability 
are rated separately.  With respect to orthopedic impairment, 
under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A 10 percent 
evaluation is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees, but not greater than 85 degrees; 
or combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran's most severe lumbar motion was demonstrated at the 
February 2006 VA examination when forward flexion measured to 30 
degrees with a combined range of motion of 100 degrees with 
resistance.  Forward flexion limited to 30 degrees and a combined 
range of motion of 100 degrees is contemplated by a 40 percent 
rating under Diagnostic Codes 5235-5243.

As noted above, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In 
this case, the Board has already considered the Veteran's 
complaints of painful motion and movement against resistance in 
determining his thoracolumbar range of motion.  The range of 
motion measurements reported by the February 2006 VA examiner and 
used by the Board to determine the orthopedic impairment of his 
disability already contemplate pain with motion testing and the 
Veteran's ability to move his spine against resistance.  In 
addition, as discussed above, the evidence also does not 
establish the presence of ankylosis.  Therefore, the Veteran's 
orthopedic impairment of the thoracolumbar spine has most nearly 
approximated a 40 percent evaluation under the current criteria.  

Note 1 following the general rating formula for rating diseases 
and injuries of the spine provides that neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  
The Veteran has manifested radiculopathy of both lower 
extremities throughout the claims period; therefore, separate 
ratings for neurological impairment associated with the service-
connected lumbar spine disability are for application.

Disability involving a neurological disorder is ordinarily rated 
in proportion to the impairment of motor, sensory, or mental 
function.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.  
38 C.F.R. §§ 4.120, 4.124a.  Diagnostic Code 8520 pertaining to 
the sciatic nerve provides for a maximum 80 percent rating for 
complete paralysis when the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.  A 60 percent rating is warranted 
for incomplete paralysis that is severe with marked muscular 
atrophy.  A 40 percent rating is warranted with incomplete 
paralysis that is moderately severe, and a 20 percent rating is 
warranted for incomplete paralysis that is moderate.  Mild 
incomplete paralysis warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2009).  

The Veteran has complained of pain radiating down the bilateral 
lower extremities throughout the claims period.  Upon VA 
examination in December 2002, he described the pain as tingling 
and numbness and was diagnosed with bilateral sciatica, left 
worse than right.  The examiner found that the Veteran manifested 
moderately severe functional limitations due to the combined 
orthopedic and neurological manifestations of his disability.  
The February 2006 VA examiner also diagnosed bilateral 
radiculopathy, but noted that with respect to the left extremity 
it was due to both the service-connected lumbar spine disability 
and a self-inflicted gunshot wound to the upper left leg in July 
2000.  The examiner was unable to determine the precise cause of 
the Veteran's radiculopathy without resort to mere speculation.  
Most recently, the Veteran's left lower extremity radiculopathy 
was characterized as mild by the January 2008 VA examiner based 
on the results of a nerve conduction test.  Neurological 
examination at the January 2008 VA examination was normal except 
for decreased sensation in the right great toe.  

The objective medical evidence therefore establishes the presence 
of mild radiculopathy of the bilateral lower extremities.  The 
Veteran's neurologic impairment has been consistently 
characterized by loss of sensation and radiating pain without any 
evidence of organic changes or more than mild incomplete 
paralysis of the sciatic nerves.  However, the Veteran has 
consistently reported experiencing severe radiating pain in his 
bilateral lower extremities, and the VA examiners have noted that 
his bilateral radiculopathy results in functional limitations 
such as difficulty walking.  At the most recent VA examination in 
January 2008, the Veteran was unable to ambulate more than a few 
yards.  With consideration of the Veteran's complaints of pain 
and functional limitations, the Board finds that his neurological 
impairment most nearly approximates moderate and separate 20 
percent ratings are warranted for each lower extremity under the 
current criteria for rating the spine.  

Under the current criteria, the Veteran's thoracolumbar spine 
disability has manifested orthopedic impairment associated with a 
40 percent rating and neurological impairment associated with two 
separate a 20 percent ratings.  The combined rating of these 
separate evaluations is 60 percent.  38 C.F.R. § 4.25.  
Accordingly, a rating in excess of 60 percent is not warranted 
for the Veteran's service-connected back disability when rated 
under the current rating criteria.  His disability is therefore 
properly rated at 60 percent under Diagnostic Code 5293 (2002) 
throughout the claims period. 

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than that discussed 
above, but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of the 
evidence is against a rating in excess of the 60 percent 
evaluation granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's lumbar spine condition is 
manifested by symptoms such as painful limited motion, attacks of 
intervertebral disc disease, and neurological impairment of the 
bilateral lower extremities.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.


Effective Date Claims

Assignment of a 60 Percent Rating for Back Disability

The Veteran contends that an earlier effective date is warranted 
for the grant of a 60 percent evaluation for his service-
connected spinal condition, which was awarded in a February 2003 
rating decision, effective August 29, 2003.  

In the case of a claim for an increased rating, if an increase in 
disability occurred within one year prior to the date of claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.   
Hazan v. Gober, 10 Vet. App. 511 (1997).  

Service connection for a marked herniated disc at L5-S1 with mild 
herniated discs at L4-L5 and L3-L4 was granted in a November 1991 
rating decision with an initial 10 percent evaluation assigned, 
effective October 20, 1990.  An increased 20 percent rating was 
assigned in a November 1995 rating decision, effective July 24, 
1995.  The 20 percent evaluation was continued in a June 1999 
rating decision.  

Following the June 1999 rating decision, a claim for an increased 
rating was not received until August 29, 2000.  While VAMC 
records document treatment for low back pain in connection with a 
self-inflicted gunshot wound in July 2000, these records do not 
indicate an intent to file for an increased rating for the 
service-connected back condition.  The mere presence of medical 
evidence does not establish intent on the part of the Veteran to 
seek service connection for a disability.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  Therefore, the July 2000 VAMC records do not constitute 
an informal claim for a higher rating for the Veteran's service-
connected lumbar spine disability.  

As the record does not contain anything that could constitute a 
claim for an increased rating after the unappealed June 1999 
rating decision and prior to August 29, 2000, an earlier 
effective date is possible if it is factually ascertainable that 
the Veteran's disability increased to the severity contemplated 
by a 60 percent evaluation within the year prior to the date his 
claim was received.  38 C.F.R. § 3.400(o).

Treatment records from the Montgomery VAMC dating from July to 
December 2000 show that the Veteran underwent treatment for a 
gunshot wound to the abdomen.  As noted above, the Veteran 
complained of pain in his back and left leg associated with this 
injury, but there is no evidence that his low back disability 
increased in severity to the point where it most nearly 
approximated the criteria associated with a 60 percent rating.  
The Veteran did not demonstrate pronounced intervertebral disc 
disease with persistent symptoms, and although he complained of  
left leg pain following the gunshot wound, he did not manifest 
symptoms compatible with sciatic neuropathy stemming from the 
site of a diseased disc.  In fact, his complaints of back and 
left leg pain were associated with his gunshot wound and not his 
service-connected herniated discs.  Therefore the evidence does 
not establish that the Veteran's back disability with bilateral 
sciatica most nearly approximated the criteria associated with a 
60 percent evaluation under Diagnostic Code 5293 (2002) during 
the year prior to receipt of his claim in August 29, 2000.
  
It is not factually ascertainable that the Veteran's service-
connected back disability increased in severity in the year prior 
to August 29, 2000, and an earlier effective date is not 
warranted on this basis.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the grant of an 
earlier effective date for the award of a 60 percent evaluation 
for the service-connected back condition.   Since the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Grant of TDIU

The Veteran submitted a formal claim for entitlement to TDIU on 
August 29, 2000.  The claim was denied in an August 2000 rating 
decision as the Veteran did not meet the scheduler criteria for a 
grant of TDIU under 38 C.F.R. § 4.16(a).  At that time, his only 
service-connected disability, a lumbar spine condition, was rated 
as 20 percent disabling.  In a February 2003 rating decision, an 
increased rating of 60 percent was assigned for the service-
connected back condition effective August 29, 2000, and 
entitlement to TDIU was granted also effective August 29, 2000.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The Court and VA 
General Counsel have interpreted the laws and regulations 
pertaining to the effective date for an increase as follows:  If 
the increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of claim.  
If the increase occurred after the date of claim, the effective 
date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

The Veteran's formal claim for TDIU was received by VA on August 
29, 2000, however, the record does contain some earlier evidence 
of unemployability.  In October 1998, the Veteran filed a claim 
for an increased rating for his back condition, and stated that 
he was unable to work due to symptoms associated with this 
service-connected disability.  In a June 1999 rating decision, 
the RO continued a 20 percent rating for the Veteran's spine 
disability.  Although the RO did not specifically address 
entitlement to TDIU, the Board finds that this claim was denied 
in the June 1999 rating decision in accordance with the Federal 
Circuit's decision in Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. 
Cir. 2006) (if the record shows the existence of an unadjudicated 
claim, raised along with an adjudicated claim, and the RO's 
decision acts (favorably or unfavorably) on one of the claims, 
but fails to specifically address the other claim, the second 
claim is deemed denied) and the Court of Appeals for Veterans 
Claims' (Court's) decision in Ingram v. Nicholson, 21 Vet. App. 
232, 248 (2007) (where the RO assigns less than 100 percent for 
the service-connected disability upon which a TDIU claim is 
predicated, a claimant is understood to have "received general 
notice of the denial of [his] TDIU claim[].").

The claims folder also contains records from the Social Security 
Administration (SSA) showing evidence of unemployability as early 
as April 1991, when the Veteran injured his back in a work-
related accident.  Following the accident, the Veteran argued 
that he was no longer able to work due to symptoms associated 
with his lumbar spine condition and an associated psychiatric 
disorder.  However, even if the Board found that such evidence of 
unemployability constituted claims for TDIU, just as the October 
1998 claim for TDIU was deemed denied in the June 1999 rating 
decision, any claim arising from the SSA records would have also 
been adjudicated in the rating decisions dated November 1991, 
November 1995, and June 1999 that assigned less than a total 
disability rating for the Veteran's herniated disc of the lumbar 
spine.  See Deshotel and Ingram, supra.
The evidence therefore establishes that the Veteran's current 
claim for TDIU was received on August 29, 2000.  Accordingly, an 
earlier effective date may be assigned only if it is factually 
ascertainable that the Veteran met the criteria for a grant of 
TDIU within the year prior to the date his claim was received.  
38 C.F.R. § 3.400(o).  The Board notes that while the Veteran is 
currently service-connected for several disabilities, at the time 
his claim was received in August 29, 2000, his only service-
connected disability was a lumbar spine condition.  The evidence 
must therefore establish that he was unemployable due to his 
service-connected back disability in the year prior to August 29, 
2000.  

For the year prior to August 29, 2000, the record contains no 
evidence detailing the impact of the Veteran's service-connected 
back disability on his ability to work.  The only medical records 
from this period are July 2000 clinical records from the 
Montgomery VAMC which document the Veteran's treatment for a 
self-inflicted gunshot wound to the abdomen and a psychiatric 
disorder.  A July 2000 nursing note indicates that the Veteran 
was unemployed, however, it does not state why the Veteran was 
not working.  In October 2002, the Veteran's VA psychiatrist 
noted that the Veteran had not been able to work since the July 
2000 gunshot wound, but did not comment on whether the Veteran 
was unemployable due to his service-connected spine disability.  
In fact, the earliest evidence establishing that the Veteran was 
unable to work due to his back disability is the December 2002 VA 
examination report.  Based on the severity of the Veteran's 
symptoms, the December 2002 VA examiner concluded that the 
Veteran was unable to be gainfully employed secondary to his 
service-connected back disability.  

Hence, the earliest date upon which it is factually ascertainable 
that the Veteran was unemployable due to his service-connected 
back disability and met the criteria for TDIU is December 11, 
2002.  As this is after August 29, 2000, the date his claim was 
received by VA, the appropriate effective date for the grant of 
TDIU is December 11, 2002.  38 C.F.R. § 3.400(o)(1)(2).  The 
currently assigned effective date of August 29, 2000 for the 
grant of TDIU is actually earlier than December 11, 2002.  An 
earlier effective date is therefore not possible and the claim 
must be denied. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2002, October 
2004, and March 2006 letters.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claim in the March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The 
current appeals for an increased rating and an earlier effective 
date for the grant of TDIU originate from a rating decision that 
was decided and appealed prior to the enactment of the current § 
5103(a) requirements in 2000.  In Pelegrini, the Court 
acknowledged that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial decision, the RO did not err 
in not providing such notice.  Rather, the Veteran has the right 
to a content complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran 
was provided with notice letters in October 2004 and March 2006 
that met the requirements of the VCAA.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled." Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations in response to his claims.

The Board's August 2001 and February 2005 remands ordered that 
certain procedural and evidentiary development should be 
completed, including providing notice to the Veteran of the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
obtaining copies of private and VA medical records, and 
conducting VA examinations of the Veteran's spine and feet.  The 
record contains all available records of treatment reported by 
the Veteran including records from the SSA and private records 
supplied by the Veteran in January 2003.  VA examinations of the 
spine and feet were also conducted in January 2006 and January 
2008.  The Veteran has also been provided notice of the 
provisions of the VCAA with respect to his claims and the 
revision of the criteria pertaining to his spine disability.  His 
claim for an increased rating was readjudicated with 
consideration of the new criteria in the March 2008 SSOC.  
Therefore, VA has complied with the Board's August 2001 and 
February 2005 remand instructions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Entitlement to service connection for plantar warts of the right 
foot is granted. 

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits is denied. 

Entitlement to a rating in excess of 60 percent for herniated 
disc L5-S1 with mild herniated discs L4-5 and L3-4, including 
bilateral sciatica symptoms, is denied. 

Entitlement to an effective date earlier than August 29, 2000, 
for the grant of a 60 percent rating for herniated disc L5-S1 
with mild herniated discs L4-5 and L3-4, including bilateral 
sciatica symptoms, is denied.

Entitlement to an effective date earlier than August 29, 2000 for 
the award of TDIU is denied.




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


